DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the Preliminary amendment filed on December 17, 2021.  As directed by the amendment: claims 1, 2, 4-9, 13-16, 18-22, 24, 25, 28-30 have been amended, claims 23, 26, and 27 have been cancelled, and claims 31-33 have been added.  Thus, claims 1-22, 24, 25, and 28-33 are presently pending in this application.
Claim Objections
Claims 14, 28, and 29 are objected to because of the following informalities:  
Regarding claim 14, the claim should be amended to recite “in which the milk container” in line 1 to correct for grammar.
Regarding claim 28, it is recommended to amend the claim to recite that “the pump is configured to deliver in excess…” to clarify that the feature is a functional aspect of the pump.
Claim 29 should end in a period.
 


Claim Interpretation
The preamble in claim 1 recites “A breast pump device that is configured as a self-contained, in-bra wearable device”. The examiner notes that this limitation gives life and meaning to the claim since it sets forth structural limitations to the overall breast pump device. For examination purposes, the term “self-contained, in-bra wearable device’ is interpreted to mean “complete, or having all that is needed, in itself’ and is capable of being worn in a bra. Applicant's disclosure appears to support this interpretation in fig. 1 of the Drawings which shows a fully complete breast pump device which is capable of being worn in a bra due to the device being self-contained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10, 11, 14, 16-18, 22, 24, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 20080275386) and in further view of Barack (US 20140378895).
	Regarding claim 1, Myers discloses a breast pump device that is configured as a self-contained, in-bra wearable device (breast pump 10 in fig. 1), comprising: 
(i) a housing (outer housing 16 in fig. 1) that includes (a) a battery (AA battery 51 in fig. 10), and (b) a pump generating negative air pressure (motor 54 in fig. 10); 
(ii) a breast shield (breast cup 16 in fig. 1) being configured to slide in and out of the housing (paragraph 58 discloses that the cup “clicks” into place within the housing; paragraph 42 discloses the breast cup being removable), the breast shield made up of a breast flange (outer flange area 50 in fig. 5) and a nipple tunnel (nipple tunnel 46 in fig. 5), in which the breast shield is transparent or optically clear (paragraph 65); and 
(iii) a milk container that is configured to be attached to and removed from the housing (collection bag 28 is shown to be operatively attached to the housing and is physically engaged to the bottom portion of the housing).

Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield of modified Khalil to be a part of a plurality of interchangeable breast shields each having a different size, as taught by Barack, since Barack teaches that a user’s nipples may change in size during the course of nursing which would necessitate a different shield (paragraph 54).
Regarding claim 2, in the modified device of Myers, Barack discloses the plurality of interchangeable breast shields each provide a different spacing of a nipple from side walls of the nipple tunnel when that breast shield has been placed onto a breast (paragraph 54).
	Regarding claim 3, in the modified device of Myers, Myers discloses the breast shield is rigid (paragraph 47 discloses the nipple tunnel, which is part of the breast shield, is rigid).
Regarding claim 6, in the modified device of Myers, Myers discloses the breast shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel to provide a correct positioning of the breast shield onto a breast (the shield of Myers is 
Regarding claim 7, in the modified device of Myers, Myers discloses the breast shield presents, in use, a single continuous surface to a nipple and a breast (fig. 9A/B shows a singular inner surface which would extend from the nipple to the breast).
Regarding claim 8, in the modified device of Myers, Myers discloses the breast shield integrates the breast flange and the nipple tunnel as a single item (fig. 5 shows a singular item).
Regarding claim 10, in the modified device of Myers, Myers discloses the breast shield is configured to slide into the housing with a single push action (paragraph 58 discloses the shield can click into place).
Regarding claim 11, in the modified device of Myers, Myers discloses the breast shield is configured to slide out from the housing, together with a membrane that prevents milk from flowing into the pump (flange top 36 in fig. 9A).
Regarding claim 14, in the modified device of Myers, Myers discloses milk container attaches to a lower part of the housing (fig. 1 shows a part of the collection bag attached to the bottom part of the housing 16) and forms a base of the breast pump device (fig. 1).
Regarding claim 16, in the modified device of Myers, Myers discloses the nipple tunnel includes guide lines running parallel along one or more sides of the nipple tunnel (detent tabs 52a/b in fig. 15 are shown to be extending in a parallel to the width direction of the nipple tunnel sides).
Regarding claim 17, in the modified device of Myers, Myers discloses the nipple tunnel includes an air hole or passage (24 in fig. 9A), and the pump transfers negative air pressure into the nipple tunnel via the air hole or passage (paragraph 52).
	Regarding claim 18, in the modified device of Myers, Myers discloses the nipple tunnel includes on a lower surface of the nipple tunnel an opening through which expressed milk flows into the milk container (outlet 24 in fig. 9A).
Regarding claim 22, in the modified device of Myers, Myers discloses the housing is shaped to fit inside a bra by having an outer surface that is curved to fit contours of a bra (fig. 1; paragraph 40).
Regarding claim 24, in the modified device of Myers, Myers discloses the breast pump device is configured to deliver a maximum suction of approximately 240 mmHg (paragraph 72).
	Regarding claim 31, modified Myers teaches a kit comprising the breast pump device of claim 1 (see discussion above); and the plurality of interchangeable breast shields (paragraph 54 of Barack).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Barack, as applied to claim 1 above, and further in view of Phillips (US 20160296682), as evidenced by Yuen (US 20050228342).
Regarding claim 4, modified Myers teaches all of the claimed limitations set forth in claim 1, as discussed above.  Myers further teaches the breast shield is made from plastic (paragraph 40 discloses the breast cup being made from silicone, which is a type of plastic, as evidenced by Yuen in paragraph 24).  However, modified Myers does not teach or disclose breast shield is dishwasher safe.
.
Claims 1, 2, 6-10, 14, 17, 18, 20-22, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US 20130023821) in view of Myers (US 20080275386) and in further view of Barack (US 20140378895).
	Regarding claim 1, Khalil discloses a breast pump device that is configured as a self-contained, in-bra wearable device (figs. 9-11), comprising: 
(i) a housing (6’ and 6” form a housing as shown in fig. 9) that includes (a) a power source (paragraph 32 discloses the power source integrated into the housing), and (b) a pump generating negative air pressure (vacuum pump 81 in fig. 10); 
(ii) a breast shield (breast interface 1 in fig. 11) being configured to slide in and out of the housing (breast interface 1 is configured to slide in/out from the housing by attaching/detaching the lip 11 to the flange 62 of the housing as shown in fig. 4), the breast shield made up of a breast flange (base part 12 in fig. 4) and a nipple tunnel (stub 10 in fig. 4); and 
(iii) a milk container that is configured to be attached to and removed from the housing (milk collection container 7’ in fig. 11; paragraph 69 discloses the container being releasably connected to the housing part 6’).

Myers teaches a similar breast pump system (fig. 1) having a housing (outer housing 16 in fig. 1) which comprises a battery (battery 52 in fig. 10) and a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing to include a battery, as taught by Myers, for the purpose of providing power to the device and to have made the breast shield transparent to enable a user to view the condition of a nipple (paragraph 65).
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield of modified Khalil to be a part of a plurality of interchangeable breast shields each having a different size, as taught by Barack, since Barack teaches that a user’s nipples may change in size during the course of nursing which would necessitate a different shield (paragraph 54).
Regarding claim 2, in the modified device of Khalil, Barack discloses the plurality of interchangeable breast shields each provide a different spacing of a nipple 
Regarding claim 6, in the modified device of Khalil, Khalil discloses the breast shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel to provide a correct positioning of the breast shield onto a breast (the shield of Khalil is functionally capable of being rotated smoothly around a nipple since the claim does not require that the shield be fully latched onto the nipple for this rotation to occur).
Regarding claim 7, in the modified device of Khalil, Khalil discloses the breast shield presents, in use, a single continuous surface to a nipple and a breast (fig. 11).
Regarding claim 8, in the modified device of Khalil, Khalil discloses the breast shield integrates the breast flange and the nipple tunnel as a single item (fig. 11).
Regarding claim 9, in the modified device of Khalil, Khalil discloses the breast shield is generally symmetrical about a centre-line running from a top to a bottom of the breast shield when positioned upright for normal use (fig. 11).
	Regarding claim 10, in the modified device of Khalil, Khalil discloses the breast shield is configured to slide into the housing with a single push action (the shield of Khalil is functionally capable of being pushed into the housing so that the nipple tunnel is located in the housing).
	Regarding claim 14, in the modified device of Khalil, Khalil discloses milk container attaches to a lower part of the housing and forms a base of the breast pump device (fig. 9).
Regarding claim 17, in the modified device of Khalil, Khalil discloses the nipple tunnel includes an air hole or passage (opening 13 in fig. 3), and the pump transfers negative air pressure into the nipple tunnel via the air hole or passage (figs. 4 and 5).
	Regarding claim 18, in the modified device of Khalil, Khalil discloses the nipple tunnel includes on a lower surface of the nipple tunnel an opening through which expressed milk flows into the milk container (opening 13 in fig. 3 is considered to be on a “lower” surface of the nipple tunnel since “lower” is not further defined; see fig. 5).
	Regarding claim 20, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing further includes a Universal Serial Bus (USB) charging socket.
	As discussed above, Barack is directed towards a breast pump device (fig. 1) which comprises a housing which houses a pump (fig. 1 shows a pump 20 which would necessarily have some sort of housing since it is disclosed to have a USB port and a user interface).  Barack further teaches a USB charging socket (USB port 34 in fig. 1; paragraph 45).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing of modified Khalil to include the USB charging socket, as taught by Khalil, for the purpose of enabling the device to interface with an external memory (paragraph 45). 
	Regarding claim 21, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes a left or right breast selector or toggle switch, that, when selected for a particular pumping session, sends data to a connected application configured to track 
	Barack teaches a breast pump device (fig. 1) which has a control electronics (controller 22 in fig. 1) and a control interface (user interface 30 in fig. 1) that is user selectable to indicate or record if milk is being expressed from the left or right breast (paragraph 43) and that, when selected for a particular pumping session, sends data to a connected application, running on a device, such as a smartphone, that tracks pumping sessions, to indicate whether that session is associated with the left or the right breast (paragraph 46 discloses transmitting via transceiver the parameters that have been entered at the user interface 30 to a remove device; paragraph 43 discloses that one parameter entered at the user interface is which breast is selected).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing of modified Khalil to include a left or right breast selector or toggle switch, that, when selected for a particular pumping session, sends data to a connected application configured to track pumping sessions, to indicate whether that particular session is associated with a left or a right breast, as taught by Barack. This modification would enable a user to track which parameters are best suited for each breast to optimize pumping, as taught by Barack (paragraphs 8 and 43).
	Regarding claim 22, in the modified device of Khalil, Khalil discloses the housing is shaped to fit inside a bra by having an outer surface that is curved to fit contours of a bra (fig. 9).
Regarding claim 31, modified Khalil teaches a kit comprising the breast pump device of claim 1 (see discussion above); and the plurality of interchangeable breast shields (paragraph 54 of Barack).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Myers and in further view of Barack, as applied to claim 1 above, and further in view of Chang (US 20180333523).
Regarding claim 5, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast shield is configured to attach using magnets to the housing.
Chang teaches a substantially similar self-contained breast pump system (breast pump system 10 in fig. 1A) having a breast shield (flange 14 in fig. 1A) attached to a housing (housing 12 in fig. 1A) and configured to attach to the housing using one or more magnets (paragraph 108 discloses the shield uses magnets 118 attached to the shield to determine if the shield is properly attached to the housing).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield of modified Khalil to be configured to attach using magnets to the housing since Chang teaches this configuration provides a safeguard such that the system will not operate unless all components are fully connected (paragraph 108).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Myers and in further view of Barack, as applied to claim 1 above, and further in view of Phillips (US 20160296682).
Regarding claim 12, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above. Although it appears based on fig. 11 of Khalil that the container would be rigid, modified Khalil does not explicitly teach or disclose this limitation. 
Phillips teaches a breast pump system (fig. 1) comprising a milk collection container (“collection container” 120 in fig. 1) which is substantially rigid (paragraph 57 discloses the container being made from Tritan; pg. 21 of Applicant’s specification discloses that Tritan is a polycarbonate material, which is a known rigid material).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of modified Khalil to be made of Tritan for the purpose of enabling the container to maintain its strength when a vacuum is applied, as taught by Phillips (paragraph 57).
Regarding claim 13, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Khalil further discloses the milk container is an optically clear, plastic container (paragraph 69 discloses the container is made of plastic like cover 6” and is transparent in its entirety). However, Khalil does not explicitly teach or disclose the milk container is dishwasher safe.
Phillips teaches a breast pump system (fig. 1) comprising a milk collection container (“collection container” 120 in fig. 1) which is dishwasher safe (paragraph 57 discloses the container being made from Tritan; pg. 21, lines 13-18 of Applicant’s specification discloses that Tritan a dishwasher safe material).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of modified Khalil to be made of Tritan for the .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Myers and in further view of Barack, as applied to claim 1 above, and further in view of Karsan (US 20070228059).
Regarding claim 15, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the milk container is configured to magnetically attach to the housing.
Khalil teaches that the milk container latches to the housing by a locking lug (paragraph 69 discloses a locking lug formed on the container latches engages into a corresponding recess). Karsan teaches a container (1 in fig. 1) having a case (2 in fig. 3) and a base (fig. 3) which are releasably held together (paragraph 51 discloses the connection being releasable) via a latch mechanism (5 and 6 in fig. 3). Karsan further teaches that the latching mechanism is embodied as a lug and recess (5 and 6, respectively in fig. 3; paragraph 65) but may alternatively be embodied as a magnetic means so that the two components may be magnetically latched (paragraph 65). 
In Applicant’s invention, Applicant uses the magnets to removably secure the milk container to the housing. Thus, Karsan is reasonably pertinent to the problem faced by the inventor since Karsan teaches using magnets as a removable latching connection between two components. As Karsan teaches that the magnetic means (paragraph 65) are functional equivalents to a locking lug and recess (paragraph 65), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the locking lug/recess configuration of Khalil with .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Myers and in further view of Barack, as applied to claim 1 above, and further in view of Blondheim (US 20120277636).
Regarding claim 19, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the pump comprises one or more piezo air pumps.
Blondheim is directed towards a breast pump device (fig. 1) which comprises an air pump (66 in fig. 6).  Blondheim further teaches that the air pump can be a piezoelectric pump (paragraph 36).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of modified Khalil to be a piezoelectric pump, as taught by Blondheim for the purpose of rendering the pump small in size (paragraph 36).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Myers and in further view of Barack, as applied to claim 1 above, and further in view of Guthrie (US 20160220743).
Regarding claim 25, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast pump device includes a sensor that is configured to directly measures the measure a level of milk in the milk container by measuring an intensity of light reflected from a surface of the milk stored in the milk container.
.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Myers and in further view of Barack, as applied to claim 1 above, and further in view of Mendoza (US 6227936).
Regarding claim 29, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the pump is a lightweight air pump that enables the total mass of the breast pump system, unfilled with milk, to be less than 250gm.
Mendoza teaches a bra which is designed to support a breast pump to allow the mother’s hands to remain free (1:8-12). Mendoza further discloses that the bra must be able to support up to 8 ounces when the pump is full (1:58-62). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed .
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Myers and in further view of Barack, as applied to claim 1 above, in further view of Baker (US 20090281485).
Regarding claim 30, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast pump device makes less than 30dB noise at maximum power and less than 25dB at normal power, against a 20dB ambient noise.
Baker is directed towards a device for removing fluid from a body (fig. 6) using a vacuum pump embodied as a motor (motor 9 in fig. 6; paragraph 243).  Baker further teaches that the device makes less than 20 decibel of noise at full power (paragraph 121) by sound proofing the walls of the housing and by adding a counter balance to the motor (paragraph 144).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Khalil to have the device make less than 20 dB of noise during maximum power for the purpose of making the device for discrete and comfortable for the user and others around the user. 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Myers and in further view of Barack, as applied to claim 31 above, in further view of Cudworth (US 20120165729).
Regarding claim 32, modified Khalil teaches all of the claimed limitations set forth in claim 31, as discussed above, but does not teach or disclose each of the plurality of interchangeable breast shields includes fit lines in a nipple tunnel of that breast shield that are configured to enable a user to visually inspect whether that breast shield is sized for a nipple of the user when the nipple is placed in the nipple tunnel.
Cudworth teaches a breast pump system (fig. 1) having a shield (attachment 1) having a flange (cup 2 in fig. 2) and a nipple tunnel (cylindrical portion 3 in fig. 1). Cudworth further teaches the nipple tunnel includes fit lines in a nipple tunnel of that breast shield that are configured to enable a user to visually inspect whether that breast shield is sized for a nipple of the user when the nipple is placed in the nipple tunnel (grooves 12 in fig. 1 are functionally capable of serving as “fit lines” to assist a user in determining if the breast shield is correctly sized and since the claimed fit lines are not further structurally defined). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the nipple tunnel of Khalil to include the claimed fit lines, as taught by Cudworth, for the purpose of providing a massaging pressure on the breast to help stimulate milk production (paragraph 30).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Myers and in further view of Barack, as applied to claim 1 above, in further view of Meyers (US 5542921).
Regarding claim 33, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Khalil further teaches control electronics (“control 
However, Khalil does not teach or disclose the battery to be rechargeable and the housing further including a power charging circuit for controlling the charging of the rechargeable battery.
 Meyers is directed to a breast pump device (fig. 1) comprising a battery configured to be recharged (9:50-52 discloses recharging the batteries) and a power charging circuit for controlling the charging of the rechargeable battery (“circuit” in 9:50-52).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the battery of modified Khalil to be rechargeable and to have incorporated a power charging circuit for controlling the charging of the rechargeable battery, as taught by Meyers to enable the batteries to be reused.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22, 24, 25, 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10881766 in view of Khalil, Myers, Barack, and the teachings below (see table). 
Regarding claim 1, claim 1 of the issued patent claims all of the claimed limitations of instant claim 1 except the device being a self-contained, in-bra device having a breast shield being substantially rigid and formed from dishwasher safe plastic.
Khalil teaches a breast pump device (fig. 10) configured as a self-contained, in-bra wearable device (fig. 10; paragraph 70). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to be a self-contained, in-bra wearable device, as taught by Khalil, for the purpose of enabling the device to be a small and hands-free (paragraph 70).
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be transparent to enable a user to view the condition of a nipple (paragraph 65).
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be a part of a plurality of interchangeable breast shields each having a different size, as taught by Barack, since Barack teaches that a user’s nipples may 
App Claim
Ref Claim
Teaching
1

See discussion above
2

Barack teaches this limitation above.
3

Myers teaches this limitation above.
4

Philips teaches this limitation above.
5
8

6

Myers and Khalil teach this limitation above.
7
7

8
27

9

Khalil teaches this limitation above.
10
8

11

Myers teaches this limitation above.
12

Philips teaches this limitation above.
13

Philips teaches this limitation above.
14

Myers and Khalil teach this limitation above.
15
2

16

Myers teaches this limitation above.
17

Myers and Khalil teach this limitation above.
18

Myers and Khalil teach this limitation above.
19
18

20

Barack teaches this limitation above.
21

Barack teaches this limitation above.
22

Myers and Khalil teach this limitation above.
24

Myers teaches this limitation above.
25
26

29

Mendoza teaches this limitation above.
30

Baker teaches this limitation above.
31

Barack teaches this limitation above.
32

Cudworth teaches this limitation above.
33

Meyers teaches this limitation above.


Claims 1-22, 24, 25, and 28-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10926011 in view of Khalil, Myers, and Barack, and the teachings below (see table). 
Regarding claim 1, claim 1 of the issued patent claims all of the limitations in instant claim 1 except claim 1 does not claim a self-contained device, the housing having a battery, the breast shield having a breast flange and nipple tunnel and being substantially rigid and formed of an optically clear, dishwasher safe plastic and being configured to slide into the housing and the milk container being configured for attachment and removal from the housing.
Khalil teaches a breast pump device (fig. 10) configured as a self-contained, in-bra wearable device (fig. 10; paragraph 70) having a breast shield (1 in fig. 11) having a flange (12in fig. 6) and a nipple tunnel (13 in fig. 6) and a milk container (7’ in fig. 11)configured to be attached and removed from the housing (paragraph 69). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to be a self-contained, in-bra wearable device having a breast shield with a flange and nipple tunnel and a milk
container configured to be attached and removed from the housing, as taught by Khalil, for the purpose of enabling the device to be a small and hands-free (paragraph 70). The modification of the breast shield would enable the shield to interface with the breast and receive the nipple and the modification of the milk container would enable the milk to be collected after expression.
Myers teaches a self-contained, in bra breast pump (fig. 1) which comprises a breast shield (18 in fig. 2) having a flange (48 in fig. 5) and nipple tunnel (46 in fig. 5) and a housing (16 in fig. 2) for housing a pump (56 in fig. 10) and a battery for powering the pump (52 in fig. 10).  Myers further teaches that the breast shield is optically clear (paragraph 65).  Therefore, it would have been obvious to one of ordinary skill before 
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be a part of a plurality of interchangeable breast shields each having a different size, as taught by Barack, since Barack teaches that a user’s nipples may change in size during the course of nursing which would necessitate a different shield (paragraph 54).
App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
 
Myers teaches this limitation above.
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
 
Myers and Khalil teach this limitation above.
7
30
 
8
 
Myers and Khalil teach this limitation above.
9
 
Khalil teaches this limitation above.
10
14
 
11
 
Myers teaches this limitation above.
12
12
 
13
 
Philips teaches this limitation above.
14
 
Myers and Khalil teach this limitation above.

 
Karsan teaches this limitation above.
16
 
Myers teaches this limitation above.
17
 
Myers and Khalil teach this limitation above.
18
 
Myers and Khalil teach this limitation above.
19
1
 
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
 
Myers and Khalil teach this limitation above.
24
 
Myers teaches this limitation above.
25
19
 
28
9
 
29
28
 
30
10
 
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
 
Meyers teaches this limitation above.


Claims 1-22, 24, 25, 28-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203050 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses the cup being removable.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be transparent to enable a user to view the condition of a nipple (paragraph 
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be a part of a plurality of interchangeable breast shields each having a different size, as taught by Barack, since Barack teaches that a user’s nipples may change in size during the course of nursing which would necessitate a different shield (paragraph 54).
App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
6
 
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
7
 
7
8
 
8
9
 
9
11
 
10
 
Myers and Khalil teach this limitation above.
11
 
Myers teaches this limitation above.
12
 
Philips teaches this limitation above.
13
 
Philips teaches this limitation above.
14
20
 
15
 
Karsan teaches this limitation above.
16
 
Myers teaches this limitation above.
17
 
Myers and Khalil teach this limitation above.
18
 
Myers and Khalil teach this limitation above.

2
 
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
21
 
24
 
Myers teaches this limitation above.
25
 
Guthrie teaches this limitation above.
28
4
 
29
4
 
30
5
 
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
 
Meyers teaches this limitation above.


This is a provisional nonstatutory double patenting rejection.

Claims 1-22, 24, 25, 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203079 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses the cup being removable.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be transparent to enable a user to view the condition of a nipple (paragraph 
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be a part of a plurality of interchangeable breast shields each having a different size, as taught by Barack, since Barack teaches that a user’s nipples may change in size during the course of nursing which would necessitate a different shield (paragraph 54).
App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
 
Myers teaches this limitation above.
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
 
Myers and Khalil teach this limitation above.
7
 
Myers and Khalil teach this limitation above.
8
 
Myers and Khalil teach this limitation above.
9
 
Khalil teaches this limitation above.
10
 
Myers and Khalil teach this limitation above.
11
 
Myers teaches this limitation above.
12
 
Philips teaches this limitation above.
13
 
Philips teaches this limitation above.
14
 
Myers and Khalil teach this limitation above.
15
 
Karsan teaches this limitation above.
16
 
Myers teaches this limitation above.
17
 
Myers and Khalil teach this limitation above.
18
 
Myers and Khalil teach this limitation above.

 
Blondheim teaches this limitation above.
20
 
Barack teaches this limitation above.
21
1
 
22
 
Myers and Khalil teach this limitation above.
24
 
Myers teaches this limitation above.
25
 
Guthrie teaches this limitation above.
29
 
Mendoza teaches this limitation above.
30
 
Baker teaches this limitation above.
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
31
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-22, 24, 25, 28-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203109 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses the cup being removable.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be transparent to enable a user to view the condition of a nipple (paragraph 65) and to be enabled to slide in and out of the housing for the purpose of removing the breast shield after use.

App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
20
 
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
21
 
7
22
 
8
22
 
9
 
Khalil teaches this limitation above.
10
 
Myers and Khalil teach this limitation above.
11
23
 
12
29
 
13
 
Philips teaches this limitation above.
14
 
Myers and Khalil teach this limitation above.
15
 
Karsan teaches this limitation above.
16
 
Myers teaches this limitation above.
17
 
Myers and Khalil teach this limitation above.
18
 
Myers and Khalil teach this limitation above.
19
6
 
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
 
Myers and Khalil teach this limitation above.

 
Myers teaches this limitation above.
25
 
Guthrie teaches this limitation above.
28
18
 
29
 
Mendoza teaches this limitation above.
30
19
 
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
 
Meyers teaches this limitation above.


This is a provisional nonstatutory double patenting rejection.
Claims 1-22, 24, 25, 28-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203150 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses the cup being removable.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be transparent to enable a user to view the condition of a nipple (paragraph 65) and to be enabled to slide in and out of the housing for the purpose of removing the breast shield after use.
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each .

This is a provisional nonstatutory double patenting rejection.
App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
2
 
4
 
Philips teaches this limitation above.
5
1
 
6
3
 
7
4
 
8
6
 
9
7
 
10
 
Myers and Khalil teach this limitation above.
11
8
 
12
15
 
13
 
Philips teaches this limitation above.
14
16
 
15
 
Karsan teaches this limitation above.
16
 
Myers teaches this limitation above.
17
 
Myers and Khalil teach this limitation above.
18
23
 
19
28
 
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
17
 

 
Myers teaches this limitation above.
25
 
Guthrie teaches this limitation above.
28
29
 
29
29
 
30
30
Baker teaches this limitation above.
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
 
Meyers teaches this limitation above.


Claims 1-22, 24, 25, 28-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203179 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses the cup being removable.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be transparent to enable a user to view the condition of a nipple (paragraph 65) and to be enabled to slide in and out of the housing for the purpose of removing the breast shield after use.
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several 
App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
10
 
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
11
 
7
12
 
8
13
 
9
15
 
10
 
Myers and Khalil teach this limitation above.
11
16
 
12
2
 
13
 
Philips teaches this limitation above.
14
3
 
15
1
 
16
 
Myers teaches this limitation above.
17
 
Myers and Khalil teach this limitation above.
18
23
 
19
28
 
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
 
Myers and Khalil teach this limitation above.
24
 
Myers teaches this limitation above.
25
 
Guthrie teaches this limitation above.
28
29
 
29
29
 
30
30
 

 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
 
Meyers teaches this limitation above.


This is a provisional nonstatutory double patenting rejection.
Claims 1-22, 24, 25, 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203216 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses the cup being removable.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be transparent to enable a user to view the condition of a nipple (paragraph 65) and to be enabled to slide in and out of the housing for the purpose of removing the breast shield after use.
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of 
App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
 
Myers teaches this limitation above.
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
 
Myers and Khalil teach this limitation above.
7
 
Myers and Khalil teach this limitation above.
8
 
Myers and Khalil teach this limitation above.
9
 
Khalil teaches this limitation above.
10
 
Myers and Khalil teach this limitation above.
11
 
Myers teaches this limitation above.
12
 
Philips teaches this limitation above.
13
 
Philips teaches this limitation above.
14
 
Myers and Khalil teach this limitation above.
15
 
Karsan teaches this limitation above.
16
 
Myers teaches this limitation above.
17
 
Myers and Khalil teach this limitation above.
18
 
Myers and Khalil teach this limitation above.
19
 
Blondheim teaches this limitation above.
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
 
Myers and Khalil teach this limitation above.
24
 
Myers teaches this limitation above.
25
1
 
29
 
Mendoza teaches this limitation above.
30
 
Baker teaches this limitation above.
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
31
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-22, 24, 25, 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203259 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses the cup being removable.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be transparent to enable a user to view the condition of a nipple (paragraph 65) and to be enabled to slide in and out of the housing for the purpose of removing the breast shield after use.
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be a part of a plurality of interchangeable breast shields each having a different size, as taught by Barack, since Barack teaches that a user’s nipples may 
App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
 
Myers teaches this limitation above.
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
 
Myers and Khalil teach this limitation above.
7
 
Myers and Khalil teach this limitation above.
8
 
Myers and Khalil teach this limitation above.
9
 
Khalil teaches this limitation above.
10
 
Myers and Khalil teach this limitation above.
11
 
Myers teaches this limitation above.
12
22
 
13
 
Philips teaches this limitation above.
14
23
 
15
 
Karsan teaches this limitation above.
16
 
Myers teaches this limitation above.
17
 
Myers and Khalil teach this limitation above.
18
 
Myers and Khalil teach this limitation above.
19
28
 
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
 
Myers and Khalil teach this limitation above.
24
 
Myers teaches this limitation above.
25
13
 
29
29
 
30
 
Baker teaches this limitation above.
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
31
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-22, 24, 25, 28-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 31 of copending Application No. 17/203292 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses the cup being removable.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be transparent to enable a user to view the condition of a nipple (paragraph 65) and to be enabled to slide in and out of the housing for the purpose of removing the breast shield after use.
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be a part of a plurality of interchangeable breast shields each having a different size, as taught by Barack, since Barack teaches that a user’s nipples may change in size during the course of nursing which would necessitate a different shield (paragraph 54).
App Claim
Ref Claim
Teaching

 
See discussion above
2
 
Barack teaches this limitation above.
3
 
Myers teaches this limitation above.
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
3
 
7
4
 
8
5
 
9
7
 
10
 
Myers and Khalil teach this limitation above.
11
 
Myers teaches this limitation above.
12
12
 
13
 
Philips teaches this limitation above.
14
16
 
15
 
Karsan teaches this limitation above.
16
1
 
17
 
Myers and Khalil teach this limitation above.
18
23
 
19
28
 
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
 
Myers and Khalil teach this limitation above.
24
32
 
25
 
Guthrie teaches this limitation above.
28
29
 
29
29
 
30
30
 
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
 
Meyers teaches this limitation above.


This is a provisional nonstatutory double patenting rejection.
Claims 1-22, 24, 25, 28-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203313 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or 
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses the cup being removable.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be transparent to enable a user to view the condition of a nipple (paragraph 65) and to be enabled to slide in and out of the housing for the purpose of removing the breast shield after use.
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be a part of a plurality of interchangeable breast shields each having a different size, as taught by Barack, since Barack teaches that a user’s nipples may change in size during the course of nursing which would necessitate a different shield (paragraph 54).
App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
16
 
4
 
Philips teaches this limitation above.

 
Chang teaches this limitation above.
6
17
 
7
18
 
8
18
 
9
19
 
10
 
Myers and Khalil teach this limitation above.
11
20
 
12
27
 
13
 
Philips teaches this limitation above.
14
 
Myers and Khalil teach this limitation above.
15
 
Karsan teaches this limitation above.
16
 
Myers teaches this limitation above.
17
 
Myers and Khalil teach this limitation above.
18
 
Myers and Khalil teach this limitation above.
19
1
 
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
 
Myers and Khalil teach this limitation above.
24
 
Myers teaches this limitation above.
25
 
Guthrie teaches this limitation above.
28
13
 
29
14
 
30
15
 
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
 
Meyers teaches this limitation above.


This is a provisional nonstatutory double patenting rejection.
Claims 1-22, 24, 25, 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203327 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.

Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be a part of a plurality of interchangeable breast shields each having a different size, as taught by Barack, since Barack teaches that a user’s nipples may change in size during the course of nursing which would necessitate a different shield (paragraph 54).
App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
 
Myers teaches this limitation above.
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
3
 
7
4
 

4
 
9
7
 
10
 
Myers and Khalil teach this limitation above.
11
8
 
12
15
 
13
 
Philips teaches this limitation above.
14
16
 
15
 
Karsan teaches this limitation above.
16
 
Myers teaches this limitation above.
17
 
Myers and Khalil teach this limitation above.
18
23
 
19
 
Blondheim teaches this limitation above.
20
1
 
21
 
Barack teaches this limitation above.
22
 
Myers and Khalil teach this limitation above.
24
 
Myers teaches this limitation above.
25
 
Guthrie teaches this limitation above.
29
 
Mendoza teaches this limitation above.
30
 
Baker teaches this limitation above.
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
 
Meyers teaches this limitation above.


This is a provisional nonstatutory double patenting rejection.
Claims 1-22, 24, 25, 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203355 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses 
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be a part of a plurality of interchangeable breast shields each having a different size, as taught by Barack, since Barack teaches that a user’s nipples may change in size during the course of nursing which would necessitate a different shield (paragraph 54).
App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
2
 
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
3
 
7
4
 
8
5
 
9
7
 
10
 
Myers and Khalil teach this limitation above.
11
8
 
12
15
 
13
 
Philips teaches this limitation above.

16
 
15
 
Karsan teaches this limitation above.
16
1
 
17
 
Myers and Khalil teach this limitation above.
18
 
Myers and Khalil teach this limitation above.
19
28
 
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
17
 
24
 
Myers teaches this limitation above.
25
 
Guthrie teaches this limitation above.
28
 
 
29
30
 
30
31
 
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
32
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-22, 24, 25, 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203384 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses the cup being removable.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast 
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several breast shields which are each configured to be used with a singular breast pump device and have their own tunnel size).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be a part of a plurality of interchangeable breast shields each having a different size, as taught by Barack, since Barack teaches that a user’s nipples may change in size during the course of nursing which would necessitate a different shield (paragraph 54).
App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
 
Myers teaches this limitation above.
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
 
Myers and Khalil teach this limitation above.
7
 
Myers and Khalil teach this limitation above.
8
 
Myers and Khalil teach this limitation above.
9
 
Khalil teaches this limitation above.
10
 
Myers and Khalil teach this limitation above.
11
 
Myers teaches this limitation above.
12
 
Philips teaches this limitation above.
13
 
Philips teaches this limitation above.
14
 
Myers and Khalil teach this limitation above.
15
 
Karsan teaches this limitation above.
16
 
Myers teaches this limitation above.

 
Myers and Khalil teach this limitation above.
18
 
Myers and Khalil teach this limitation above.
19
 
Blondheim teaches this limitation above.
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
 
Myers and Khalil teach this limitation above.
24
 
Myers teaches this limitation above.
25
 
Guthrie teaches this limitation above.
29
 
Mendoza teaches this limitation above.
30
 
Baker teaches this limitation above.
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
29
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-22, 24, 25, 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203397in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses the cup being removable.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be transparent to enable a user to view the condition of a nipple (paragraph 65) and to be enabled to slide in and out of the housing for the purpose of removing the breast shield after use.

App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
1
 
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
3
 
7
4
 
8
5
 
9
7
 
10
 
Myers and Khalil teach this limitation above.
11
8
 
12
15
 
13
32
 
14
16
 
15
 
Karsan teaches this limitation above.
16
 
Myers teaches this limitation above.
17
 
Myers and Khalil teach this limitation above.
18
23
 
19
28
 
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
 
Myers and Khalil teach this limitation above.

 
Myers teaches this limitation above.
25
 
Guthrie teaches this limitation above.
29
30
 
30
31
 
31
 
Barack teaches this limitation above.
32
 
Cudworth teaches this limitation above.
33
 
Meyers teaches this limitation above.


This is a provisional nonstatutory double patenting rejection.
Claims 1-22, 24, 25, 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203418 in view of the teachings below. 
Regarding claim 1, the independent claim(s) claim all of the limitations of instant claim 1 except in that the claim(s) does not claim he breast shield is transparent or optically clear and is of a plurality of interchangeable breast shields each having a different size and being configured to slide in and out of the housing.
Myers teaches a breast pump system (fig. 1) having a breast shield (breast cup 18 in fig. 2) which is transparent (paragraph 65 discloses the silicone breast cup being transparent) and configured to slide in and out of the housing (paragraph 42 discloses the cup being removable.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to be transparent to enable a user to view the condition of a nipple (paragraph 65) and to be enabled to slide in and out of the housing for the purpose of removing the breast shield after use.
Barack is directed to a breast pump device (fig. 1) having a breast shield (breast shield 12 in fig. 1) which is a part of a plurality of interchangeable breast shields each having a different size (paragraph 54 discloses the device is provided with several 
App Claim
Ref Claim
Teaching
1
 
See discussion above
2
 
Barack teaches this limitation above.
3
2
 
4
 
Philips teaches this limitation above.
5
 
Chang teaches this limitation above.
6
3
 
7
4
 
8
5
 
9
7
 
10
 
Myers and Khalil teach this limitation above.
11
8
 
12
1
 
13
1
 
14
16
 
15
 
Karsan teaches this limitation above.
16
 
Myers teaches this limitation above.
17
 
Myers and Khalil teach this limitation above.
18
23
 
19
28
 
20
 
Barack teaches this limitation above.
21
 
Barack teaches this limitation above.
22
 
Myers and Khalil teach this limitation above.
24
 
Myers teaches this limitation above.
25
 
Guthrie teaches this limitation above.
29
30
 
30
31
 
31
 
Barack teaches this limitation above.

 
Cudworth teaches this limitation above.
33
32
 


This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Except for the double patenting rejection above, claim 28 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest the pump delivers the claimed stall pressure and free air flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783           
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783